Exhibit 10.1

SEABRIGHT INSURANCE HOLDINGS INC.

SECOND AMENDED AND RESTATED 2003 STOCK OPTION PLAN

ARTICLE I

Purpose of Plan

        This Second Amended and Restated 2003 Stock Option Plan (the “Plan”) of
SeaBright Insurance Holdings, Inc., a Delaware corporation, adopted by the Board
of Directors of the Company on April 3, 2007, for executives, directors,
consultants, advisors and key employees of the Company, is intended to advance
the best interests of the Company by providing those persons who have a
substantial responsibility for its management and growth with additional
incentives by allowing them to acquire an ownership interest in the Company and
thereby encouraging them to contribute to the success of the Company and to
remain in its employ. The availability and offering of stock options under the
Plan also increases the Company’s ability to attract and retain individuals of
exceptional managerial talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends.

ARTICLE II

Definitions

        For purposes of the Plan, except where the context clearly indicates
otherwise, the following terms shall have the meanings set forth below:

        “Board” shall mean the Board of Directors of the Company.

        “Cause” shall mean (A) if a Participant (i) acts in bad faith and to the
detriment of the Company; (ii) refuses or fails to act in accordance with any
specific direction or order of the Company or the Board; (iii) exhibits in
regard to his employment unfitness or unavailability for service, unsatisfactory
performance, misconduct, dishonesty, habitual neglect, or incompetence; (iv) is
convicted of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person (or enter a plea of guilty or nolo contendere with
respect thereto); or (v) breaches any material term of this Plan or breaches any
other agreement (including, without limitation, any employment agreement)
between or among such Participant and the Company or (B) such other definition
may be set forth in a Participant’s Option Agreement (as defined in Section
6.3).

        “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

        “Committee” shall mean the committee of the Board which may be
designated by the Board to administer the Plan. The Committee shall be composed
of two or more directors as appointed from time to time to serve by the Board.

        “Common Stock” shall mean the Company’s Common Stock, par value $.01 per
share, or if the outstanding Common Stock is hereafter changed into or exchanged
for different stock or securities of the Company, such other stock or
securities.

        “Company” shall mean SeaBright Insurance Holdings, Inc., a Delaware
corporation, and (except to the extent the context clearly requires otherwise)
any subsidiary corporation of SeaBright Insurance Holdings, Inc. as such term is
defined in Section 424(f) of the Code.

        “Disability” shall mean the inability, due to illness, accident, injury,
physical or mental incapacity or other disability, of any Participant to carry
out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company for a
period of at least 90 consecutive days or for shorter periods aggregating at
least 120 days (whether or not consecutive) during any twelve-month period, as
determined in the reasonable judgment of the Board.

        “Fair Market Value” of the Common Stock shall be determined by the
Committee or, in the absence of the Committee, by the Board.

        “Options” shall have the meaning set forth in Article IV.

        “Participant” shall mean any executive or other key employee of the
Company who has been selected to participate in the Plan by the Committee or the
Board.

        “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

        “Sale of the Company” means the sale of the Company pursuant to which
any party or parties (other than Summit Partners, L.P. and/or any of its
affiliated investment funds) acquire (i) capital stock of the Company possessing
the voting power under normal circumstances to elect a majority of the Company’s
board of directors (whether by merger, consolidation or sale or transfer of the
Company’s capital stock) or (ii) all or substantially all of the Company’s
assets determined on a consolidated basis.

ARTICLE III

Administration

        The Plan shall be administered by the Committee; provided that if for
any reason the Committee shall not have been appointed by the Board, all
authority and duties of the Committee under the Plan shall be vested in and
exercised by the Board. Subject to the limitations of the Plan, the Committee
shall have the sole and complete authority to: (i) select Participants, (ii)
grant Options to Participants in such forms and amounts as it shall determine,
(iii) impose such limitations, restrictions and conditions upon such Options as
it shall deem appropriate, (iv) interpret the Plan and adopt, amend and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(v) correct any defect or omission or reconcile any inconsistency in the Plan or
in any Option granted hereunder and (vi) make all other determinations and take
all other actions necessary or advisable for the implementation and
administration of the Plan. The Committee’s determinations on matters within its
authority shall be conclusive and binding upon the Participants, the Company and
all other Persons. All expenses associated with the administration of the Plan
shall be borne by the Company. The Committee may, as approved by the Board and
to the extent permissible by law, delegate any of its authority hereunder to
such persons as it deems appropriate.

ARTICLE IV

Limitation on Aggregate Shares

        The number of shares of Common Stock with respect to which options may
be granted under the Plan (the “Options”) and which may be issued upon the
exercise thereof shall not exceed, in the aggregate, 101,500 shares; provided
that the type and the aggregate number of shares which may be subject to Options
shall be subject to adjustment in accordance with the provisions of paragraph
6.8 below, and further provided that to the extent any Options expire
unexercised or are canceled, terminated or forfeited in any manner without the
issuance of Common Stock thereunder, or if any Options are exercised and the
shares of Common Stock issued thereunder are repurchased by the Company, such
shares shall again be available under the Plan. The 101,500 shares of Common
Stock available under the Plan may be either authorized and unissued shares,
treasury shares or a combination thereof, as the Committee shall determine.

ARTICLE V

Awards

        5.1    Options. The Committee may grant Options to Participants in
accordance with this Article V.

        5.2    Form of Option. Options granted under this Plan may be, in the
Committee’s discretion, either incentive stock options (which are intended to be
“incentive stock options” within the meaning of Section 422(b) of the Code or
any successor provision) or nonqualified stock options.

        5.3    Exercise Price. The option exercise price per share of Common
Stock shall be fixed by the Committee at not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant.

        5.4    Exercisability. Options shall be exercisable at such time or
times as the Committee shall determine at or subsequent to grant.

        5.5    Payment of Exercise Price. Options shall be exercised in whole or
in part by written notice to the Company (to the attention of the Company’s
Secretary) accompanied by payment in full of the option exercise price. Payment
of the option exercise price shall be made (i) in cash (including check, bank
draft or money order), (ii) by delivery of outstanding shares of Common Stock
that he or she has owned for at least six months prior to the date of exercise
with a Fair Market Value on the date of exercise equal to the aggregate exercise
price payable with respect to the options’ exercise, (iii) by simultaneous sale
through a broker of shares acquired on exercise, as permitted under Regulation T
of the Federal Reserve Board or (iv) by any combination of the foregoing.

        5.6    Terms of Options. The Committee shall determine the term of each
Option, which term shall in no event exceed ten years from the date of grant.

ARTICLE VI

General Provisions

        6.1    Conditions and Limitations on Exercise. Options may be made
exercisable in one or more installments, upon the happening of certain events,
upon the passage of a specified period of time, upon the fulfillment of certain
conditions or upon the achievement by the Company of certain performance goals,
as the Committee shall decide in each case when the Options are granted.

        6.2    Sale of the Company. In the event of a Sale of the Company and a
Participant is terminated from being a director, officer or employee of, or from
performing other services for the Company or a Subsidiary through an
“Involuntary Termination” (defined below) effected within forty-eight (48)
months following the effective date of such Sale of the Company, all of
Participant’s Options shall automatically accelerate and become fully vested and
exercisable. Any Option so accelerated will remain exercisable until the earlier
of (i) the expiration of the option term or (ii) the end of a one-year period
measured from the date of the Involuntary Termination.

        An Involuntary Termination will be deemed to occur upon (i) the
Participant’s involuntary dismissal or discharge by the Company or a Subsidiary
or by its or their successor for reasons other than Cause or (ii) such
individual’s voluntary resignation following (A) a change in his or her position
with the Company which materially reduces his or her level of responsibility,
(B) a reduction in his or her level of compensation (base salary or any target
incentive compensation) by more than ten percent or (C) a relocation of such
individual’s place of employment by more than fifty (50) miles, provided and
only if such change, reduction or relocation is effected by the Company or a
Subsidiary or by its or their successor without the Participant’s written
consent.

        In addition, in the event of a Sale of the Company, the Committee or the
Board may provide, in its discretion, that the Options shall become immediately
exercisable by any Participants who are employed by the Company at the time of
the Sale of the Company and/or that all Options shall terminate if not exercised
as of the date of the Sale of the Company.

        6.3    Written Agreement. Each Option granted hereunder to a Participant
shall be embodied in a written agreement (an “Option Agreement”) which shall be
signed by the Participant and by the Chairman or Chief Executive Officer or the
President of the Company for and in the name and on behalf of the Company and
shall be subject to the terms and conditions of the Plan prescribed in the
Agreement (including, but not limited to, (a) the right of the Company and such
other Persons as the Committee shall designate (“Designees”) to repurchase from
each Participant, and such Participant’s transferees, all shares of Common Stock
issued or issuable to such Participant on the exercise of an Option in the event
of such Participant’s termination of employment (or in the case of a Participant
who was not an employee, the first date on which such Participant is no longer
acting as a director of, or consultant or advisor to, the Company or its
Subsidiaries), (b) rights of first refusal granted to the Company and Designees,
(c) holdback and other registration right restrictions in the event of a public
registration of any equity securities of the Company and (d) any other terms and
conditions which the Committee shall deem necessary and desirable).

        6.4    Listing, Registration and Compliance with Laws and Regulations.
Options shall be subject to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the shares subject to the Options upon any securities exchange
or under any state or federal securities or other law or regulation, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with the granting of the Options or
the issuance or purchase of shares thereunder, no Options may be granted or
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The holders of such Options
shall supply the Company with such certificates, representations and information
as the Company shall request and shall otherwise cooperate with the Company in
obtaining such listing, registration, qualification, consent or approval. In the
case of officers and other Persons subject to Section 16(b) of the Securities
Exchange Act of 1934, as amended, the Committee may at any time impose any
limitations upon the exercise of an Option that, in the Committee’s discretion,
are necessary or desirable in order to comply with such Section 16(b) and the
rules and regulations thereunder. If the Company, as part of an offering of
securities or otherwise, finds it desirable because of federal or state
regulatory requirements to reduce the period during which any Options may be
exercised, the Committee, may, in its discretion and without the Participant’s
consent, so reduce such period on not less than 15 days written notice to the
holders thereof.

        6.5    Nontransferability. Options may not be transferred other than by
will or the laws of descent and distribution and, during the lifetime of the
Participant, may be exercised only by such Participant (or his legal guardian or
legal representative). In the event of the death of a Participant, exercise of
Options granted hereunder shall be made only:

                (a)     by the executor or administrator of the estate of the
deceased Participant or the Person or Persons to whom the deceased Participant’s
rights under the Option shall pass by will or the laws of descent and
distribution; and

                (b)     to the extent that the deceased Participant was entitled
thereto at the date of his death, unless otherwise provided by the Committee in
such Participant’s Option Agreement.

        6.6    Expiration of Options.

                (a)     Normal Expiration. In no event shall any part of any
Option be exercisable after the date of expiration thereof (the “Expiration
Date”), as determined by the Committee pursuant to paragraph 5.6 above.

                (b)     Early Expiration Upon Termination of Employment and
Other Matters. Except as otherwise provided by the Committee in a Participant’s
Option Agreement and except as set forth in Section 6.2 hereof, any portion of a
Participant’s Option that was not vested and exercisable on the date of the
termination of such Participant’s employment (or in the case of a Participant
who was not an employee, the first date on which such Participant is no longer
acting as a director of, or consultant or advisor to, the Company or its
Subsidiaries) shall expire and be forfeited as of such date, and any portion of
a Participant’s Option that was vested and exercisable on the date of the
termination of such Participant’s employment (or in the case of a Participant
who was not an employee, the date on which such Participant is no longer acting
as a director of, or consultant or advisor to, the Company or its Subsidiaries)
shall expire and be forfeited as of such date, except that: (i) if any
Participant dies or becomes subject to any Disability, such Participant’s Option
shall expire 90 days after the date of his death or Disability, but in no event
after the Expiration Date, (ii) if any Participant retires (with the approval of
the Board), his Option shall expire 45 days after the date of his retirement,
but in no event after the Expiration Date, and (iii) if any Participant is
discharged other than for Cause, such Participant’s Option shall expire 30 days
after the date of his discharge, but in no event after the Expiration Date.

        6.7    Withholding of Taxes. The Company shall be entitled, if necessary
or desirable, to withhold from any Participant from any amounts due and payable
by the Company to such Participant (or secure payment from such Participant in
lieu of withholding) the amount of any withholding or other tax due from the
Company with respect to any shares issuable under the Options, and the Company
may defer such issuance unless indemnified to its satisfaction.

        6.8    Adjustments. In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the shares of
Common Stock or any merger, consolidation or exchange of shares, the Board or
the Committee shall, in order to prevent the dilution or enlargement of rights
under outstanding Options, make such adjustments in the number and type of
shares authorized by the Plan, the number and type of shares covered by
outstanding Options and the exercise prices specified therein as may be
determined to be appropriate and equitable. The issuance by the Company of
shares of stock of any class, or options or securities exercisable or
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale, or upon the exercise of rights or
warrants to subscribe therefore, or upon exercise or conversion of other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number or price of shares of Common Stock then subject to
any Options.

        6.9    Rights of Participants. Nothing in this Plan or in any Option
Agreement shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment, consulting or advisory arrangement at
any time (with or without Cause), nor confer upon any Participant any right to
continue in the employ of the Company for any period of time or to continue his
present (or any other) rate of compensation, and except as otherwise provided
under this Plan or by the Committee in the Option Agreement, in the event of any
Participant’s termination of employment (including, but not limited to, the
termination by the Company without Cause) (or in the case of a Participant who
was not an employee, the first date on which such Participant is no longer
acting as a director of, or consultant or advisor to, the Company or its
Subsidiaries) any portion of such Participant’s Option that was not previously
vested and exercisable shall expire and be forfeited as of the date of such
termination. No employee, director, consultant or advisor shall have a right to
be selected as a Participant or, having been so selected, to be selected again
as a Participant.

        6.10    Amendment, Suspension and Termination of Plan. The Board or the
Committee may suspend or terminate the Plan or any portion thereof at any time
and may amend it from time to time in such respects as the Board or the
Committee may deem advisable; provided that no such amendment shall be made
without stockholder approval to the extent such approval is required by law,
agreement or the rules of any exchange upon which the Common Stock is listed,
and no such amendment, suspension or termination shall impair in any material
respect the rights of Participants under outstanding Options without the consent
of the Participants affected thereby. No Options shall be granted hereunder
after the tenth anniversary of the adoption of the Plan.

        6.11    Amendment, Modification and Cancellation of Outstanding Options.
The Committee may amend or modify any Option in any manner to the extent that
the Committee would have had the authority under the Plan initially to grant
such Option; provided that no such amendment or modification shall impair in any
material respect the rights of any Participant under any Option without the
consent of such Participant. With the Participant’s consent (not to be
unreasonably withheld or delayed), the Committee may cancel any Option and issue
a new Option to such Participant.

        6.12    Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee, the
members of the Committee shall be indemnified by the Company against all costs
and expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding; provided that any such Committee member shall be entitled to
the indemnification rights set forth in this paragraph 6.12 only if such member
has acted in good faith and in a manner that such member reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause to believe that such
conduct was unlawful, and further provided that upon the institution of any such
action, suit or proceeding a Committee member shall give the Company written
notice thereof and an opportunity, at its own expense, to handle and defend the
same before such Committee member undertakes to handle and defend it on his own
behalf.

ARTICLE VII

Incentive Stock Options

        Notwithstanding anything to the contrary contained herein, all Options
which are “incentive” stock options (i) shall have an exercise price per share
of Common Stock of not less than 100% of the Fair Market Value of such share on
the date of grant, (ii) shall not be exercisable more than 10 years after the
date of grant, (iii) shall not be transferable other than by will or under the
laws of descent and distribution and, during the lifetime of the Participant to
whom such Options were granted, may be exercised only by such Participant (or
his guardian or legal representative), and (iv) shall be exercisable only during
the Participant’s employment by the Company, provided, however, that the
Committee may, in its discretion, provide at the time that an Option is granted
that such Option may be exercised for a period ending upon either (x) the
termination of this Plan in the event of a Participant’s death while an employee
of the Company, or (y) the date which is three months after termination of the
Participant’s employment for any other reason; and provided further that if an
Option is granted to a person who owns, on the date of grant, stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company (or of any parent or subsidiary of the Company in existence on such date
of grant), (A) the price at which each share of Common Stock may be purchased
upon exercise of such Option may not be less than 110% of the Fair Market Value
of such share on the date of grant, and (B) the Option, by its terms, may not be
exercised more than five years after the date of grant. The Committee’s
discretion to extend the period during which an Option is exercisable shall only
apply to the extent that (i) the Participant was entitled to exercise such
Option on the date of termination and (ii) such Option would not have expired
had the Participant continued to be employed by the Company.

_________________